The Court

sustained the motion for a nonsuit. There is no legal remedy or. action at law in such a case, except under the provisions of the statute referred to, which must he strictly conformed to in the requisitions prescribed by it, in regard to the assignment of the judgment; and when the assignment in such a case is by a bank, as it was in this instance, which is a corporation with an actual public seal provided for by the law creating the institution, and by which it is held to speak, and to perform such functions, it should be under such seal and the signature of the President of it, who is, in contemplation of law, the proper keeper or custodian of such seal, and in the presence of two credible witnesses at least, who should subscribe it as such.